Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Sequence Requirements
	This application contains sequence disclosures that are encompassed by the definitions for nucleotide and/or amino acid sequences set forth in 37 CFR 1.821(a)(1) and (a)(2).  However, this application fails to comply with the requirements of 37 CFR 1.821 through 1.825 for the reason(s) set forth below:
The sequences do not have ID#s in all locations. See at least page 9 and at claims 3, 4, 7, 10, and 12. 
	Full compliance with the sequence rules is required in response to this Office Action.  A complete response to this office action should include both compliance with the sequence rules and a response to the office Action set forth below.  Failure to fully comply with both these requirements in the time period set forth in this office action will be held non-responsive.	

Claim Rejections - 35 USC § 112

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 4 and 9-12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
For claim 4, the sequence appears to be miR-34c and is not identified and the parent claim 2 limits the miRNA to 34a. It would be clearer if the claim was amended to recite- further compising…
	For claims 9-12, it is not clear because additional nucleotides are listed and it is not clear if these are further comprising or is the claim fails to further limit the parent claim (and thus be subject to 112d). 
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 14-16 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for treating lung tumors as shown in the mouse model, does not reasonably provide enablement for treating or preventing breast cancer.  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the invention commensurate in scope with these claims. 

The claims are also drawn to a composition and method for treating breast cancer.
The specification does not teach treating, preventing, or curing breast cancer. See examples and Figures. 
The art recognizes for breast cancer that vaccination has generally been clinically ineffective (abstract, Bryson et al., Vaccine Vol 35, pages 5842-5849).
Thus, it would require undue experimentation to make and use the invention are claimed. 

Claims 3, 4, 7, 10, and 12 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
The claims contain sequences that allow for the insertion, deletion, or substitutions of the target sequence miRNA. This allows for up to every nucleotide to be changed. The insertions or deletions can alter every part of the sequence. 
The sequences are required to have the function of target sequence miRNA.
The specification only teaches the unmodified forms.
There is no teaching of the structure function relationship needed to have the function.
With the exception of specific SEQ ID#s, the skilled artisan cannot envision the detailed structure of the encompassed sequences and therefore conception is not achieved until reduction to practice has occurred, regardless of the complexity or simplicity of the method of isolation.  Adequate written description requires more than a mere statement that it is part of the invention and a reference to a potential method of isolating it.  The sequence itself is required.  See Fiers v. Revel, ((CAFC, 1993) 25 USPQ 2d 1601) and Amgen Inc. v. Chugai Pharmaceutical Co. Ltd.,((CAFC, 1991) 18 USPQ2d 1016).
	
Furthermore The Board in Ex Parte Kubin found that the written description of 35 USC 112 was not met, stating that  
Without a correlation between structure and function, the claim does little more than define the claimed invention by function. That is not sufficient to satisfy the written description requirement. See Eli Lilly, 119 F.3d at 1568, 43 USPQ2d at 1406 (“definition by function … does not suffice to define the genus because it is only an indication of what the gene does, rather than what it is”). 

               The Board in Ex Parte Kubin further stated on page 16 that 
Possession may not be shown by merely describing how to obtain possession of members of the claimed genus or how to identify their common structural features. See University of Rochester, 358 F.3d at 927, 69 USPQ2d at 1895. 

The court in In re Alonso (Fed. Cir. 2008) citing In re Enzo, Enzo, 323 F.3d at 969 stated that  
[F]or purposes of satisfying the written description requirement, it is not enough merely to disclose a method of making and identifying compounds capable of being used to practice the claimed invention.  

Thus, applicant has not described the genus of polynucleotides that have the function of target sequence miRNA except for the specific SEQ ID#s.

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-16 are rejected under 35 U.S.C. 103 as being unpatentable over INOUE (WO2014171526, from IDS), Chapman (WO1998039426A2) and  Hermeking (Cell Death and Differentiation (2010) 17, 193–199, from IDS).
For claim 1, Inoue teach a CVB3-WT genome with at least one insertion of a target sequence of a tissue-specific microRNA (miRNA)(claim 1) and for claim 5 that two can be inserted (claim 5). For claim 9-12, miR-1 and the miR-217 are taught (claim 5). It is noted that claims 10-12, there is no specific sequence required because of the insertions, deletions, and substitutions recited therein. For claims 13-16, pharmaceutical compositions and method to treat cancer are taught (claims 14-19).
Inoue does not teach insertion at a position between 742 and 743 or miRNA-34a or miRNA-34c.
Chapman teach a CVB3-WT genome with an insert of an expressed nucleotide sequence inserted a position between 742 and 743 by insertion upstream of the 1A coding start (claims 1 and 3, page 7 line 11)(claim 1). It is known in the art that the 5’ UTR is 742 and the 1A starts at 743. 
For claims 1-4, and 7, Hermeking teach that “Ectopic miR-34 expression induces apoptosis, cell-cycle arrest or senescence. In many tumor types the promoters of the miR-34a and the miR-34b/c genes are subject to inactivation by CpG methylation.” And “the loss of miR-34 expression has been linked to resistance against apoptosis induced by p53 activating agents used in chemotherapy.” It is noted that claims 3, 4, and 7, there is no specific sequence required because of the insertions, deletions, and substitutions recited therein.
For claim 6, this is a property of the modified virus.
For claim 8 and 11, one of ordinary skill in the art at the effective time of filing would have known that the virus was able to accept heterologous insertions in both the 3’ and 5’ UTRs and have the expectation of success knowing that each was used individually and nothing in the art teaches there is a limit to insertions. 
One of ordinary skill in the art at the effective time of filing would able to choose other art known insertion points for heterologous nucleic acids and have the expectation of success knowing that the insertion of an expressed nucleotide sequence inserted a position between 742 and 743 has been used in the prior art.
One of ordinary skill in the art at the effective time of filing would motivated to used choose miR-34a and miR-34c because Hermeking teach that the expression of these is blocked in tumors and that expression of them induces the anti-tumor responses. 
Thus, it would be prima facie obvious at the effective time of filing to modify Inoue with the art known modifications to arrive at the present claims with the expectation of success knowing that the modifications have been known and used in the prior art and at the effective time of filing to modify Inoue to include other miRNAs that are useful in restoring anti-cancer function as taught by Hermeking.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1, 2, 5, 6, 8, 9, and 13-16 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-3, 5, and 13-17 of U.S. Patent No. 10076547 in view of Chapman (WO1998039426A2) and  Hermeking (Cell Death and Differentiation (2010) 17, 193–199, from IDS).
Although the claims at issue are not identical, they are not patentably distinct from each other because the patent is drawn to a CVB3-WT genome with at least one insertion of a target sequence of a tissue-specific microRNA (miRNA) that can be miR-1 and the miR-217 and insertion at 7304-7305. Also claimed are pharmaceutical compositions and method treating or preventing cancer/ lung cancer.
The patent does not teach insertion at a position between 742 and 743 or miRNA-34a or miRNA-34c.
The references are discussed further above but repeated in part below.
Chapman teach a CVB3-WT genome with an insert of an expressed nucleotide sequence inserted a position between 742 and 743 by insertion upstream of the 1A coding start (claims 1 and 3, page 7 line 11)(claim 1). It is known in the art that the 5’ UTR is 742 and the 1A starts at 743. 
Hermeking teach that “Ectopic miR-34 expression induces apoptosis, cell-cycle arrest or senescence. In many tumor types the promoters of the miR-34a and the miR-34b/c genes are subject to inactivation by CpG methylation.” And “the loss of miR-34 expression has been linked to resistance against apoptosis induced by p53 activating agents used in chemotherapy”.
Thus, it would be prima facie obvious at the effective time of filing to modify the parent with the art known modifications to arrive at the present claims with the expectation of success knowing that the modifications have been known and used in the prior art.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MYRON G HILL whose telephone number is (571)272-0901. The examiner can normally be reached Mon-Fri.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Janet Andres can be reached on 571-272-0867. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

MYRON G. HILL
Examiner
Art Unit 1648



/M.G.H/Examiner, Art Unit 1648                                                                                                                                                                                                        
/Shanon A. Foley/Primary Examiner, Art Unit 1648